Strunk v New York State Bd. of Elections (2015 NY Slip Op 01937)





Strunk v New York State Bd. of Elections


2015 NY Slip Op 01937


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-00297
 (Index No. 6500/11)

[*1]Christopher-Earl: Strunk, etc., appellant, 
vNew York State Board of Elections, et al., respondents.


Christopher-Earl: Strunk, Brooklyn, N.Y., appellant pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michael S. Belohlavek and Claude S. Platton of counsel), respondent pro se, and for respondents New York State Board of Elections, James A. Walsh, Douglas A. Kellner, Evelyn J. Aquila, Gregory P. Peterson, Todd D. Valentine, Stanley Zalen, Andrew Cuomo, Thomas P. DiNapoli, and Ruth Noemi Colon.
McGuire Woods LLP, New York, N.Y. (Marshall Beil and Jacob Hildner of counsel), for respondents Zbigniew Kaimierz Brzezinski, Mark Brzezinski, and Ian J. Brzezinski.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Kings County (Schack, J.), dated December 9, 2013, which denied those branches of his motion which were for leave to amend the complaint and, in effect, to vacate an order of the same court dated March 29, 2013, issued after a hearing, determining that he engaged in frivolous conduct and directing him to pay costs to certain defendants and sanctions to the Lawyers' Fund for Client Protection.
ORDERED that the order dated December 9, 2013, is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiff's motion which was for leave to amend the complaint. The plaintiff's proposed amendments were patently devoid of merit (see Reyes v Brinks Global Servs. USA, Inc., 112 AD3d 805; Torres v Louzoun Enters., Inc., 105 AD3d 945).
The Supreme Court properly denied that branch of the plaintiff's motion which was, in effect, to vacate an order dated March 29, 2013, which, after a hearing, determined that he engaged in frivolous conduct and directed him to pay costs to certain defendants and a sanction to the Lawyers' Fund for Client Protection. The new evidence submitted by the plaintiff would not have changed the outcome (see CPLR 5015[a][2]).
The plaintiff's remaining contentions are without merit.
SKELOS, J.P., DILLON, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court